Behrins v Campanella (2016 NY Slip Op 02603)





Behrins v Campanella


2016 NY Slip Op 02603


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2014-11111
 (Index No. 100590/12)

[*1]Jonathan B. Behrins, et al., respondents, 
vKeith Campanella, et al., appellants.


Dealy Silberstein & Braverman, LLP, New York, NY (Milo Silberstein of counsel), for appellants.
Behrins Law Firm PLLC, Staten Island, NY (Jonathan B. Behrins pro se of counsel), respondent pro se, and for respondent Jonathan B. Behrins.

DECISION & ORDER
In an action, inter alia, to recover damages for fraud and breach of contract, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Richmond County (Dollard, J.), dated August 25, 2014, as, upon reargument, vacated the determination in an order of the same court dated April 14, 2014, granting that branch of their motion which was for an award of costs and an attorney's fee pursuant to 22 NYCRR 130-1.1, and thereupon denied that branch of their motion.
ORDERED that the order dated August 25, 2014, is affirmed insofar as appealed from, with costs.
Contrary to the defendants' contention, the plaintiffs' conduct in this action was not frivolous (see 22 NYCRR 130-1.1; Vogel v Vogel, 128 AD3d 681, 685). Accordingly, upon reargument, the Supreme Court properly vacated its prior determination awarding the defendants costs and an attorney's fee pursuant to 22 NYCRR 130-1.1.
The parties' remaining contentions are without merit.
ENG, P.J., LEVENTHAL, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court